WOODLEY, Judge,
(dissenting).
The indictment cannot be recommended as a model form but, considered in its entirety, should be held sufficient, the allegation that appellant made a false instrument in writing purporting to be the act of another referring to the forged endorsement of the name of the payee of the Treasury warrant.
Hancock v. State, 123 Texas Cr. Rep. 16, 57 S.W. 2d 111, is in point and under its holding the trial court did not err in overruling the motion to quash the indictment.
Landrum v. State, 118 Texas Cr. Rep. 132, 42 S.W. 2d 1026, cited in the majority opinion is distinguished by the absence of any allegation that the endorsement was false or forged.
I respectfully dissent.